DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the communication filed on 02/16/2021.
	Claims 1-5 are pending and are rejected.
	Claim 6 has been canceled.
	Claims 1-3 and 5 have been amended.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-155841, filed on 08/02/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a connection unit configured to collect information”
“a determination unit configured to determine” in claims 1 and 3, where is the connection unit and the determine unit are generic place holders coupled with functional languages collect and determine.
“a accumulation unit configured to determining” in claim 4, where is the accumulation unit is a generic place holder coupled with functional language determining.
“an instruction unit configured to determine” in claim 2, where is the instruction unit is a generic place holder coupled with functional language determining.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schimmelpfeng (US 20170317905 A1) in view of Nozue (JP2017152852A).
As to claim 1, teaches a determination apparatus comprising:
a collection unit configured to collect information of traffic generated based on data being transmitted from a device connected to a network ([0019] As shown in FIG. 1, computing system 10 may be communicatively coupled to a plurality of computing devices 30, such as via a network; [0021] instructions 22 (collection unit) stored in storage subsystem 18 may include instructions 40 to receive the metric data stream 34 over a collection period for each computing device 30 of the plurality of computing devices); and
a determination unit configured to determine that an abnormality occurs in the device that generated the traffic based on the information of the traffic collected by the collection unit [satisfying a determination condition preset] based on a traffic pattern of each of a plurality of the devices ([0035] the instructions 22 may include instructions 60 to compare the metric fingerprint of each of the computing devices to the other metric fingerprints of each of the other computing devices. The instructions 22 also may include instructions 64 to identify, based on the comparisons, an anomaly in the performance characteristic of at least one computing device, wherein [0032] teaches that the metric descriptor is determined for a collection period (traffic pattern of each of a plurality of the devices)).
Schimmelpfeng does not explicitly teach
satisfying a determination condition preset.
Nozue teaches
satisfying a determination condition preset ([0068] FIG. 6 is a chart showing a flow of a packet at the time of detecting an abnormal packet. Here, the abnormal time is a case where there is access by a malicious user or server, for example, and filtering should be performed).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Schimmelpfeng disclosure, the preset condition to determine anomalies, as taught by Nozue.  One would be motivated to do so for filter out anomalies under predetermined conditions according to user setting.	
As to claim 2, Schimmelpfeng and Nozue teaches the determination apparatus according to claim 1, Schimmelpfeng further teaches
an instruction unit configured to, based on the determination unit determining that the abnormality occurs in the device, instruct a gateway that accommodates the device to accumulate the data transmitted from the device ([0021] Instructions 22 stored in storage subsystem 18 may include instructions 40 to receive the metric data stream 34 over a collection period for each computing device 30 of the plurality of computing devices; [0051] extracting a first parameter and a second parameter from the metric data stream (gateway).  Concatenating the metric descriptor with other metric descriptors of the metric data stream (accumulate the data) over other collection periods into a metric fingerprint representing a performance characteristic of the computing device). 

As to claim 3, Schimmelpfeng and Nozue teaches the determination apparatus according to claim 1, wherein Nozue further teaches
the determination unit is configured to determine that the abnormality occurs in the device that generated the traffic based on the information of the traffic collected by the collection unit satisfying a determination condition that is a combination of a determination pattern identified for the traffic pattern of each of the plurality of the devices and a traffic amount expected for each of the plurality of the devices ([0086], fig. 9, the traffic pattern data 210 calculates and records the total IP address and the total counter 906 of the application for each time zone. In addition, the average value 907 and the variance value 908 of the total counter for each time zone are calculated and recorded in an arbitrary aggregate time zone (traffic amount expected). Calculate and record the Mahalanobis distance 909 for each time period based on the average value and the variance value.  Mahalanobis distance can be used as one of the statistics to detect data out of the past data as an abnormal value;  [0087] the rule creation unit 207 monitors the traffic pattern data 210 to search key # 1 (source IP address), search key # 2 (destination IP address) when the Mahalanobis distance 909 exceeds a predetermined value, (satisfying a determination condition)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Schimmelpfeng disclosure, the preset condition to determine anomalies, as taught by Nozue.  One would be motivated to do so for filter out anomalies under predetermined conditions according to user setting.

As to claim 4, Schimmelpfeng teaches the gateway that accommodates a device, the gateway comprising:
determining that an abnormality occurs in the device based on information of traffic generated when data is transmitted from the device to the determination apparatus ([0035] the instructions 22 may include instructions 60 to compare the metric fingerprint of each of the computing devices to the other metric fingerprints of each of the other computing devices. The instructions 22 also may include instructions 64 to identify, based on the comparisons, an anomaly in the performance characteristic of at least one computing device, wherein [0032] teaches that the metric descriptor is determined for a collection period.
Schimmelpfeng does not explicitly teach
an accumulation unit configured to, in response to an instruction [from a determination apparatus determining that an abnormality occurs in the device based on information of traffic generated when data is transmitted from the device], stop transferring the data transmitted from the device to the determination apparatus, and to accumulate the data.
Nozue teaches
an accumulation unit configured to, in response to an instruction [from a determination apparatus determining that an abnormality occurs in the device based on information of traffic ([0091] In the filter rule data 208, for example, a transmission source IP address 1001 of communication to be blocked), and to accumulate the data ([0098] "learning" means to accumulate the status of past traffic as time-series data).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Schimmelpfeng disclosure, the communication from the failed device is stop, as taught by Nozue.  One would be motivated to do so that leakage of communication contents are considered to be subject to security protection.

As to claim 5, Schimmelpfeng teaches a determination method the comprising:
collecting information of traffic generated when data is transmitted from a device connected to a network ([0019] As shown in FIG. 1, computing system 10 may be communicatively coupled to a plurality of computing devices 30, such as via a network; [0021] instructions 22 (collection unit) stored in storage subsystem 18 may include instructions 40 to receive the metric data stream 34 over a collection period for each computing device 30 of the plurality of computing devices); and
determining that an abnormality occurs in the device that generated the traffic based on the information of the traffic collected [satisfying a determination condition preset] based on a traffic pattern of each of a plurality of the devices ([0035] the instructions 22 may include instructions 60 to compare the metric fingerprint of each of the computing devices to the other metric fingerprints of each of the other computing devices. The instructions 22 also may include instructions 64 to identify, based on the comparisons, an anomaly in the performance characteristic of at least one computing device, wherein [0032] teaches that the metric descriptor is determined for a collection period (traffic pattern of each of a plurality of the devices)).
Schimmelpfeng does not explicitly teach

Nozue teaches
satisfying a determination condition preset ([0068] FIG. 6 is a chart showing a flow of a packet at the time of detecting an abnormal packet. Here, the abnormal time is a case where there is access by a malicious user or server, for example, and filtering should be performed).
6. (Canceled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samejima (US 5793510 A).
Park (US 20160352685 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANH NGUYEN/Primary Examiner, Art Unit 2454